DETAILED ACTION
This office action is in response to the response to amendments filed on 10/01/2021.
Claims 88-107 are pending of which claims 88, 95 and 107 are independent claims, and claims 1-87 are canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 88, 95 and 102  and their dependents are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 46 and their dependents of U.S. Patent No. 9565573. Although the claims at issue are not identical, they are not patentably distinct from each other and see the below Table for more information.

Patent 9565573 from application 13969192
Instant application 16729103
Remarks
1.  A method for a first mobile device to communicate with a second mobile device, the coverage, wherein the presence indication is reported to a network node using an information element that indicates receipt of the presence. 





second mobile device, a presence indication in response to receiving the secondary coverage signal from the second mobile device, wherein the presence indication indicates that the first mobile device is requesting secondary coverage in the mobile communication system; and obtaining secondary coverage from the second mobile device after transmitting the presence indication. 

95. A device, comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: transmitting, from a network node to a first terminal, secondary coverage configuration information; receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; determining, at the network node, to configure the first terminal as a relay node based on 








102. A non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: transmitting, from a network node to a first terminal, secondary coverage configuration information; receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the 





Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claims 88-107 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120170508 to Sawal (hereinafter ‘Sawal”) in view of US. Pub. 20090232034 to Li (hereinafter “Li”).

Regarding claim 88: Sawal discloses a  method, comprising: transmitting, from a network node to a first terminal, secondary coverage configuration information(Sawal, see paragraph [0004], a base station configures a relay UE as disclosed in paragraph 0194, a relay node receives a signal transmitted from a base station as primary coverage , amplifies the signal and transmits the amplified signal to the user equipment in the downlink as a secondary coverage); 
However, Sawal does not explicitly teach receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal. However, Li in the same or similar field of endeavor teaches receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal (Li, see paragraph[0016] the information block presence indicator is transmitted as part of a broadcast channel in a superframe header together with the indication of the periodic interval at which system configuration information is to be transmitted and the flag indicating whether the new version of system configuration information is available); in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal(Li, see paragraph[0038-0039], FIG. 4, first, second and third communications devices, e.g., peer to peer communications devices, which are situated in a region such that the third device is located between the first and second devices. In this example, the devices in the network follow a recurring timing structure which includes a discovery interval, a paging interval, and a traffic interval during the discovery interval the device generate and transmit presence indicator broadcast signals, for example, second communications device generates and transmits its presence indicator broadcast signal; first communications device generates and transmits a its presence indicator broadcast signal; and third communications device generates and transmits a its presence indicator broadcast signal; and see paragraph[0041], in response to the received presence indicator signals, first communications device updates a list identifying devices present with which the first device may communicate; the first communications device decides that it would like to communicate traffic signals with the second communications device and thus generates and transmits a paging signal to the second communications device during the paging interval; the second communications device receives the paging signal, and decides to generate and transmit a paging response signal, e.g., a positive acknowledgement to the paging request as indicated by block. First communications device receives the paging response signal as indicated by block, which allows the first communications device to proceed with communication of traffic to the second communications device). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into Sawal’s system/method because it would allow  intermediate node to receive from the first device and transmit to second device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve conserving power and lowering interference levels by using intermediate node from relay the data (Li; [0007]).

Regarding claim 89: Sawal discloses the  method of claim 88, wherein the secondary coverage configuration information comprises at least one of secondary coverage signal (SCS) configuration information, SCS resource signal (SCS-R) configuration information (Sawal, see paragraph [0214],  during communication with the secondary  base station, the base station management unit  may determine a control parameter related to transmission power, beamforming, transmission timing, change in guard interval, insertion of a non-transmission period or the like, and the respective base station  notifies the control parameter to the relay node and the relay node  performs communication of the relay link and the access link according to the control parameter determined by the base station management unit),or PI timing information (Sawal, see paragraph [0078], a relay node  separates the relay link and the access link by frequency or time in order to avoid interference between the relay link and the access link, for example, the relay node  may separate the relay link and the access link in the same direction by TDD(Time Division Duplexing) with use of a common frequency).

Regarding claim 90: Sawal discloses the  method of claim 88, wherein the secondary coverage configuration information causes the first terminal to transmit SCS (Sawal, see paragraph[0201], a relay node  may be in the state of multilink connection with a connection to at least two  base stations and in this case, the relay node may switch the relay link to respective base station during relay communication of the access link of the respective  user equipment). 

Regarding claim 91: Sawal discloses the  method of claim 88, further comprising: transmitting, from the network node to the first terminal, relay node configuration information (Sawal, see paragraphs[0194-0196], FIG. 17, when the user equipment is connected to a base station, the terminal reports measurement information( as instructed by the base station) to the base station and the base station determines information for making a connection from the user equipment to the relay node (e.g. ID of the relay node  to be connected) after the relay node transmits confirmation for the relay request to the base station, the base station gives a command for connection with the relay node to the user equipment, and at this point, the base station  may notify ID (sub-cell ID) of the relay node  recommended for connection). 
 
Regarding claim 92: Sawal discloses the  method of claim 91, wherein the relay node configuration information causes the first terminal to stop transmitting SCS (Sawal, see paragraph [0197] FIG. 18, any connection is gracefully terminated or stopped unless there is some kind of anomalies that affect the connection, one of the graceful termination is movement of one of the terminals, which causes a handover, for relay connection a handover connection is performed as follows: a handover procedure of the relay node, in the example shown in FIG. 18, the user equipment is connected to a relay node that belongs to the base station; the relay node  transmits context information indicating a target to be measured such as the adjacent base station or the nearby relay node to the user equipment, the user equipment reports measurement information to the base station through the relay node, and the base station performs the remaining handover procedures).  

Regarding claim 93: Sawal discloses the  method of claim 88, wherein the PI report indicates that the first terminal receives a PI from the second terminal (Sawal, see paragraph [0198], the PI information includes the measurement information that may include interfered subcarrier, resource block, center frequency or bandwidth, interference node ID, link ID (ID indicating one of direct link, access link and relay link), interference level with respect to each subcarrier or resource block, or SINR level or the like).  

Regarding claim 94: Sawal discloses the  method of claim 93, wherein the first terminal is within a network coverage, and the second terminal is out of the network coverage (Sawal, see paragraph [0010], a relay node in a mobile communication network for relaying communications between a base station and a mobile terminal that is out of coverage, and once the initial communication is with a serving base station via the relay UE is established, the base station performs configuration of a connection for the second terminal or UE according to paragraph 0194 ).  

Regarding claim 95: Sawal discloses a  device, comprising: at least one hardware processor; and a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when Sawal, see paragraph [0004], a base station configures a relay UE as disclosed in paragraph 0194, a relay node receives a signal transmitted from a base station as primary coverage , amplifies the signal and transmits the amplified signal to the user equipment in the downlink as a secondary coverage). 

However, Sawal does not explicitly teach receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal. However, Li in the same or similar field of endeavor teaches receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal (Li, see paragraph[0016] the information block presence indicator is transmitted as part of a broadcast channel in a superframe header together with the indication of the periodic interval at which system configuration information is to be transmitted and the flag indicating whether the new version of system configuration information is available); in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal(Li, see paragraph[0038-0039], FIG. 4, first, second and third communications devices, e.g., peer to peer communications devices, which are situated in a region such that the third device is located between the first and second devices. In this example, the devices in the network follow a recurring timing structure which includes a discovery interval, a paging interval, and a traffic interval during the discovery interval the device generate and transmit presence indicator broadcast signals, for example, second communications device generates and transmits its presence indicator broadcast signal; first communications device generates and transmits a its presence indicator broadcast signal; and third communications device generates and transmits a its presence indicator broadcast signal; and see paragraph[0041], in response to the received presence indicator signals, first communications device updates a list identifying devices present with which the first device may communicate; the first communications device decides that it would like to communicate traffic signals with the second communications device and thus generates and transmits a paging signal to the second communications device during the paging interval; the second communications device receives the paging signal, and decides to generate and transmit a paging response signal, e.g., a positive acknowledgement to the paging request as indicated by block. First communications device receives the paging response signal as indicated by block, which allows the first communications device to proceed with communication of traffic to the second communications device). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into Sawal’s system/method because it would allow  intermediate node to receive from the first device and transmit  (Li; [0007]).

Regarding claim 96: Sawal discloses the  device of claim 95, wherein the secondary coverage configuration information comprises at least one of secondary coverage signal (SCS) configuration information, SCS resource signal (SCS-R) configuration information(Sawal, see paragraph [0214],  during communication with the secondary  base station, the base station management unit  may determine a control parameter related to transmission power, beamforming, transmission timing, change in guard interval, insertion of a non-transmission period or the like, and the respective base station  notifies the control parameter to the relay node and the relay node  performs communication of the relay link and the access link according to the control parameter determined by the base station management unit), or PI timing information(Sawal, see paragraphs [0078], a relay node  separates the relay link and the access link by frequency or time in order to avoid interference between the relay link and the access link, for example, the relay node  may separate the relay link and the access link in the same direction by TDD(Time Division Duplexing) with use of a common frequency).  

Regarding claim 97: Sawal discloses the  device of claim 95, wherein the secondary coverage configuration information causes the first terminal to transmit SCS (Sawal, see paragraph[0201], a relay node  may be in the state of multilink connection with a connection to at least two  base stations and in this case, the relay node may switch the relay link to respective base station during relay communication of the access link of the respective  user equipment).  

Regarding claim 98: Sawal discloses the  device of claim 95, wherein the operations further comprise: transmitting, from the network node to the first terminal, relay node configuration information(Sawal, see paragraphs[0194-0196], FIG. 17, when the user equipment is connected to a base station, the terminal reports measurement information( as instructed by the base station) to the base station and the base station determines information for making a connection from the user equipment to the relay node (e.g. ID of the relay node  to be connected) after the relay node transmits confirmation for the relay request to the base station, the base station gives a command for connection with the relay node to the user equipment, and at this point, the base station  may notify ID (sub-cell ID) of the relay node  recommended for connection). 
 
Regarding claim 99: Sawal discloses the  device of claim 98, wherein the relay node configuration information causes the first terminal to stop transmitting SCS Sawal, see paragraph [0197] FIG. 18, any connection is gracefully terminated or stopped unless there is some kind of anomalies that affect the connection, one of the graceful termination is movement of one of the terminals, which causes a handover, for relay connection a handover connection is performed as follows: a handover procedure of the relay node, in the example shown in FIG. 18, the user equipment is connected to a relay node that belongs to the base station; the relay node  transmits context information indicating a target to be measured such as the adjacent base station or the nearby relay node to the user equipment, the user equipment reports measurement information to the base station through the relay node, and the base station performs the remaining handover procedures.  

Regarding claim 100: Sawal discloses the  device of claim 95, wherein the PI report indicates that the first terminal receives a PI from a second terminal (Sawal, see paragraph [0198], the PI information includes the measurement information that may include interfered subcarrier, resource block, center frequency or bandwidth, interference node ID, link ID (ID indicating one of direct link, access link and relay link), interference level with respect to each subcarrier or resource block, or SINR level or the like, and this information is received by the UE upon request and used by the base station to manage the UE connection with the relay node).  

Regarding claim 101: Sawal discloses the  device of claim 100, wherein the first terminal has network coverage, and the second terminal does not have the network coverage(Sawal, see paragraph [0010], a relay node in a mobile communication network for relaying communications between a base station and a mobile terminal that is out of coverage, and once the initial communication is with a serving base station via the relay UE is established, the base station performs configuration of a connection for the second terminal or UE according to paragraph 0194 ).  

Regarding claim 102: Sawal discloses a  non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: transmitting, from a network node to a first terminal, secondary coverage configuration information(Sawal, see paragraph [0004], a base station configures a relay UE as disclosed in paragraph 0194, a relay node receives a signal transmitted from a base station as primary coverage , amplifies the signal and transmits the amplified signal to the user equipment in the downlink as a secondary coverage).

However, Sawal does not explicitly teach receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal; in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal. However, Li in the same or similar field of endeavor teaches receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal (Li, see paragraph[0016] the information block presence indicator is transmitted as part of a broadcast channel in a superframe header together with the indication of the periodic interval at which system configuration information is to be transmitted and the flag indicating whether the new version of system configuration information is available); in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report; and in response to the determining, directing traffic for the second terminal to the first terminal (Li, see paragraph[0038-0039], FIG. 4, first, second and third communications devices, e.g., peer to peer communications devices, which are situated in a region such that the third device is located between the first and second devices. In this example, the devices in the network follow a recurring timing structure which includes a discovery interval, a paging interval, and a traffic interval during the discovery interval the device generate and transmit presence indicator broadcast signals, for example, second communications device generates and transmits its presence indicator broadcast signal; first communications device generates and transmits a its presence indicator broadcast signal; and third communications device generates and transmits a its presence indicator broadcast signal; and see paragraph[0041], in response to the received presence indicator signals, first communications device updates a list identifying devices present with which the first device may communicate; the first communications device decides that it would like to communicate traffic signals with the second communications device and thus generates and transmits a paging signal to the second communications device during the paging interval; the second communications device receives the paging signal, and decides to generate and transmit a paging response signal, e.g., a positive acknowledgement to the paging request as indicated by block. First communications device receives the paging response signal as indicated by block, which allows the first communications device to proceed with communication of traffic to the second communications device). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into Sawal’s system/method because it would allow  intermediate node to receive from the first device and transmit to second device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve conserving power and lowering interference levels by using intermediate node from relay the data (Li; [0007]).

Regarding claim 103: Sawal discloses the  non-transitory computer-readable medium of claim 102, wherein the secondary coverage configuration information comprises at least one of secondary coverage signal (SCS) configuration information, SCS resource signal (SCS-R) configuration information(Sawal, see paragraph [0214],  during communication with the secondary  base station, the base station management unit  may determine a control parameter related to transmission power, beamforming, transmission timing, change in guard interval, insertion of a non-transmission period or the like, and the respective base station  notifies the control parameter to the relay node and the relay node  performs communication of the relay link and the access link according to the control parameter determined by the base station management unit), or PI timing information(Sawal, see paragraphs [0078], a relay node  separates the relay link and the access link by frequency or time in order to avoid interference between the relay link and the access link, for example, the relay node  may separate the relay link and the access link in the same direction by TDD(Time Division Duplexing) with use of a common frequency).  
  
Regarding claim 104: Sawal discloses the  non-transitory computer-readable medium of claim 102, wherein the secondary coverage configuration information causes the first terminal to transmit SCS(Sawal, see paragraph[0201], a relay node  may be in the state of multilink connection with a connection to at least  two  base stations and in this case, the relay node may switch the relay link to respective base station during relay communication of the access link of the respective  user equipment).  

Regarding claim 105: Sawal discloses the  non-transitory computer-readable medium of claim 102, wherein the operations further comprise: transmitting, from the network node to the first terminal, relay node configuration information(Sawal, see paragraphs[0194-0196], FIG. 17, when the user equipment is connected to a base station, the terminal reports measurement information( as instructed by the base station) to the base station and the base station determines information for making a connection from the user equipment to the relay node (e.g. ID of the relay node  to be connected) after the relay node transmits confirmation for the relay request to the base station, the base station gives a command for connection with the relay node to the user equipment, and at this point, the base station  may notify ID (sub-cell ID) of the relay node  recommended for connection).  

Regarding claim 106: Sawal discloses the  non-transitory computer-readable medium of claim 105, wherein the relay node configuration information causes the first terminal to stop transmitting SCS (Sawal, see paragraph [0197] FIG. 18, any connection is gracefully terminated or stopped unless there is some kind of anomalies that affect the connection, one of the graceful termination is movement of one of the terminals, which causes a handover, for relay connection a handover connection is performed as follows: a handover procedure of the relay node, in the example shown in FIG. 18, the user equipment is connected to a relay node that belongs to the base station; the relay node  transmits context information indicating a target to be measured such as the adjacent base station or the nearby relay node to the user equipment, the user equipment reports measurement information to the base station through the relay node, and the base station performs the remaining handover procedures).  

Regarding claim 107: Sawal discloses the  non-transitory computer-readable medium of claim 102, wherein the PI report indicates that the first terminal receives a PI from a second terminal(Sawal, see paragraph [0198], a PI report from both candidate relay node and the user terminal, and the PI information includes the measurement information that may include interfered subcarrier, resource block, center frequency or bandwidth, interference node ID, link ID (ID indicating one of direct link, access link and relay link), interference level with respect to each subcarrier or resource block, or SINR level or the like).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                       


/PHIRIN SAM/Primary Examiner, Art Unit 2476